Citation Nr: 1244228	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-31 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for hemorrhoids.

The Veteran presented testimony before a decision review officer at the RO in October 2010.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Hemorrhoids were not specifically identified on the examination when the Veteran was accepted for active service, and clear and unmistakable evidence does not show that the Veteran had hemorrhoids prior to his enlistment into active service.

2.  The Veteran's current hemorrhoids are related to active service.


CONCLUSION OF LAW

1.  Hemorrhoids were incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a left shoulder disability, claimed as a left shoulder injury, numbness in left arm, rotator cuff strain.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137. 

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  
38 U.S.C.A. § 1111. 
In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his currently demonstrated hemorrhoids were aggravated during active military duty.  The Veteran has reported that he had hemorrhoids prior to going into the military, and that although they increased in size and bled and itched more during active duty, due to intensive training, he was too embarrassed to report his symptoms.  However, he claims that he did seek treatment for his condition once he was discharged.  In fact, he reported during his October 2010 RO hearing that sometime in 1979, he had his hemorrhoids surgically removed.  He claims that at that time, his hemorrhoids were so long that they could be seen while he was standing up.
Service treatment records show that the Veteran reported having "piles" (another term for hemorrhoids) at the time of his entrance examination in May 1969.  The examination report indicated that there was an abnormality with the anus and rectum on clinical evaluation, but there was no indication as to what the specific abnormality was.  See May 1969 induction examination.  There is no evidence of any complaints, treatment or diagnosis of hemorrhoids during active duty.  The Veteran's May 1971 separation examination report indicated that there was an abnormality with the anus and rectum on clinical evaluation, and specifically noted hemorrhoids.  There was no indication as to whether the hemorrhoids were internal or external or the level of severity of the hemorrhoids.  See May 1971 separation examination.  

Service treatment records show that the Veteran reported having "piles" at the time of his enlistment in May 1969, and it was noted that there was an abnormality with the anus and rectum on clinical evaluation.  However, there is no indication that the Veteran was examined and found by a medical professional to specifically have hemorrhoids.  The presumption of soundness is therefore for application.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b) (2012).

The Veteran reported that he had piles at the time of his enlistment, and he has reported in statements and during VA examination, that he suffered from hemorrhoids, as a youth, prior to his enlistment.  However, as noted above, his subjective reports at enlistment were not verified by a medical professional on objective examination, and there are no clinical records available, showing any pre-service treatment for hemorrhoids.  Accordingly, the Board finds that the evidence does not clearly and unmistakably show that the Veteran's hemorrhoids pre-existed service, and the presumption of soundness is not rebutted.  

If the presumption of soundness is not rebutted, the claim becomes one for ordinary service connection.  Wagner v. Principi.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service treatment records show that the Veteran was diagnosed with hemorrhoids at the time of his separation examination in May 1971.

During his October 2010 RO hearing, the Veteran reported that he had hemorrhoids surgically removed after service in 1979, and at that time, his hemorrhoids were so long that they could be seen while he was standing up.

Outpatient treatment records from the VA Medical Center in Ann Arbor dated from February 2008 to November 2009 show treatment for hemorrhoids.  In May 2008, the Veteran underwent a colonoscopy, which revealed small external hemorrhoids.  
The Veteran was afforded a VA examination in May 2009 in response to his claim.  The Veteran reported that he first developed hemorrhoids in 1959 (age 12), prior to joining the military.  He believed that they were caused by him doing strenuous work and straining.  He also reported that his hemorrhoids bled and itched more while he was enlisted, and that when discharged, he sought treatment for them, and they had been better since then.  The Veteran also reported that he had internal hemorrhoids removed and external hemorrhoids burned in 1981.  He also reported that he had not received any treatment for his hemorrhoids since 1981, and denied any itching or burning at that time, and complained of only occasional bright red blood when wiping.  The Veteran also noted that he had been on narcotics for back pain for 18 years, which caused constipation leading to straining, pain and bleeding, for which he had been prescribed stool softeners.  On physical examination, the Veteran was noted to have small external hemorrhoids.  No thrombosis, bleeding or fissures were found, and there was no evidence of excessive, redundant tissue, anorectal fistula, or anal or rectal stricture.  According to the VA examiner, the Veteran declined a rectal examination.  

The examiner diagnosed hemorrhoids, and opined that they were not caused by or a result of, and were not aggravated due to incidents of his service.  In rendering his opinion, the examiner noted that the Veteran had long-standing hemorrhoids prior to enlistment, which were from straining, and that there was no record of the Veteran being treated for hemorrhoids or complaining that they were worse while enlisted.

The Veteran has reported in statements and during VA examination problems with hemorrhoids in service and following his discharge.  He is competent to report his symptoms, and his reports are supported by the findings that he has current hemorrhoids.  These statements, along with the medical evidence of record, provide competent evidence of hemorrhoids in service and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  

There is evidence against the claim, inasmuch as the May 2009 VA examiner found that the Veteran's hemorrhoids were not incurred or aggravated in service.  However, the Board notes that, as the Veteran's October 2010 RO hearing was conducted after the Veteran's May 2009 VA examination, his reports of surgical removal of his hemorrhoids in 1979 were not considered.  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
In addition, there is no medical evidence of record showing treatment or complaints for hemorrhoids for several years after the Veteran's discharge from service.  However, service treatment records confirm that the Veteran had hemorrhoids in service, and there is no reason to find incredible the Veteran's reports of treatment in service for his hemorrhoids, and treatment, including surgical intervention, in the years immediately following service.  Accordingly, the Board finds that the evidence is in relative equipoise on the question of whether the current hemorrhoids are related to service.  Resolving reasonable doubt in the Veteran's favor, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002).
ORDER

Service connection for hemorrhoids is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


